
	

113 HRES 332 IH: Recognizing the 200th anniversary of the Howard Flats Farm in Hornell, New York.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 332
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Reed (for
			 himself, Ms. Clarke,
			 Mr. Collins of New York,
			 Mr. Higgins,
			 Mr. King of New York,
			 Mr. Hanna, and
			 Mr. Gibson) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Recognizing the 200th anniversary of the
		  Howard Flats Farm in Hornell, New York.
	
	
		Whereas the importance of the agriculture industry on the
			 economy of the State of New York, and the United States as a whole, is
			 indisputable;
		Whereas as agriculture is a foundational part of the
			 heritage of the United States, it is important to recognize the accomplishments
			 of those longstanding farming families who have contributed substantially to
			 the vitality of the economy of their community and the State of New
			 York;
		Whereas the diversified farming operation at the Howard
			 Flats Farm, owned by Phil Bennett and his wife Juanita Bennett, includes a log
			 home and nearby camping site that is rented as lodging during hunting season
			 and throughout the year for recreational activities;
		Whereas the Bennetts are active members of their
			 community;
		Whereas Howard Flats Farm spans around 700 acres of
			 land;
		Whereas the dairy operation at Howard Flats Farm has an
			 average annual milking herd of 150 cows;
		Whereas the Howard Flats Farm in Hornell, New York, has
			 been in the Bennett family for five generations under the ownership of Daniel
			 N. Bennett, George Bennett, Bert Bennett, Byron Bennett, and Phil Bennett;
			 and
		Whereas Howard Flats Farm has and continues to change and
			 expand with time and is poised for success in the many years to come: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 proudly recognizes the 200th anniversary of the Howard Flats Farm in Hornell,
			 New York.
		
